Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 1 of 52 PageID #: 3792




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK




    UNITED STATES OF AMERICA,
    Plaintiff,
                 v.                             Crim. No.: 15-381 (RJD)
    VITALY KORCHEVSKY,
    Defendant.




          SENTENCING SUBMISSION ON BEHALF OF VITALY KORCHEVSKY




                                      SULLIVAN & BRILL, LLP
                                      115 Broadway, 17th Floor
                                      New York, NY 10006
                                      (212) 566-1000
                                      Attorneys for Defendant Vitaly Korchevsky
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 2 of 52 PageID #: 3793




                                 I.   INTRODUCTION

        From June 11, 2018 to July 6, 2018, this Court presided over Mr.

  Korchevsky’s trial, a trial that included dozens of witnesses and thousands of

  exhibits. In some ways, however, the hard work of this Court has just begun.

  After deliberating for two days, the jury found Mr. Korchevsky guilty on all

  charges, and now it is up to the Court to decide what sentence to impose, or

  more generally, what is just punishment?

        These questions though are not asked nor answered in the abstract; the

  law requires more. The Court is tasked to understand and consider the history

  and characteristics of Mr. Korchevsky, to consider the Guidelines and analyze

  the seriousness of the offense, to reflect on the ability of the sentence to deter

  Mr. Korchevsky and others, to compare the sentences imposed on similarly

  situated defendants, and to make the Solomonesque determination of what is

  “sufficient but not greater than necessary.”

        In this context, the Court must navigate the government’s request for a

  draconian sentence. The Court must operate under the weight of, literally,

  millions of pages of phone records, banks statements, charts and graphs

  offered into evidence at trial, for this is for all intents and purposes a numbers

  case. Added to that pressure is what is not quantified by the numbers, the

  second part of this case, the “Russian Hackers,” a term that appears in the

  news in other, disturbing instances on a daily basis. It would be easy to be




                                           1
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 3 of 52 PageID #: 3794



  swayed by an inundation of voices calling for a harsh sentence, but fairness

  requires more than just the loudest voice be heard.

        Mr. Korchevsky understands that his conviction requires the Court to

  impose a sentence that reflects the seriousness of the crimes. But a man is

  more than a single action, and Mr. Korchevsky is more than just someone who

  traded stocks from 2011-2015. He is someone, even as a child, who held onto

  his faith in God although that faith put him at risk of physical harm. He

  escaped an oppressive regime, emigrated to the United States, worked hard to

  become educated in finance and excelled professionally in that field. Yet, as

  the hundreds of attached letters indicate, Mr. Korchevsky’s true calling was not

  in financial services, but in the ministry, and in service to others. The

  character evidence put before the jury at trial was just the tip of the iceberg

  when it comes to Mr. Korchevsky’s history and characteristics; he was, and is,

  a family man, a humble man, who is caring, compassionate and devoted to

  serving God and those less fortunate. This depiction of him is documented by

  those who know him best. His life-long, selfless behavior stands in stark

  contrast to the crimes of which Mr. Korchevsky was convicted.

        Added to the Court’s consideration, must also be the ambiguous and

  unfair nature of the Sentencing Guidelines in assessing loss in cases such as

  this. Many courts have noted that there is a disconnect between a financial

  crime committed and the calculated Guidelines range, particularly when there

  is no true identified victim and the calculation is based on an imprecise

  measurement of gain. As a result of this widely-perceived unwarranted severity,



                                           2
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 4 of 52 PageID #: 3795



  a large percentage of individuals convicted of insider trading or securities fraud

  offenses are sentenced well below Guidelines range.

        There are three significant reasons Mr. Korchevsky does not warrant a

  Guidelines sentence:

           •   Mr. Korchevsky’s personal history and exemplary conduct in
               service to thousands of Christians at home and throughout the
               world;
           •   the fact that the calculated Guidelines range does not properly
               reflect the crime of which he was convicted and his role in them,
               and the other § 3553(a) factors are more instructive; and
           •   the fact that others similarly situated have been given sentences
               significantly below the Guidelines range.

  In considering these facts, as discussed in detail below, and weighing the goals

  of sentencing as outlined in 18 U.S.C. § 3553(a)(2), this Court’s answer to the

  seemingly impenetrable question, ‘what is punishment sufficient but not

  greater than necessary?’ should be obvious. The Court should impose a non-

  custodial sentence on Mr. Korchevsky.

         II.   MR. KORCHEVSKY’S HISTORY AND CHARACTERISTICS

        Early life in the Soviet Union and the road to the United States.

        Mr. Korchevsky was born on May 27, 1965, in Kazakhstan. This was the

  middle of the Cold War, and Kazakhstan was part of the Soviet Union. The

  time at which Mr. Korchevsky was born was immediately following Nikita

  Khrushchev’s five-year anti-religious campaign. In the period from 1959 to

  1964, thousands of churches were closed, and parents were restricted from

  teaching religion to their children. Vitaly’s parents, Victor and Lyubov, were

  devout Christians; in fact, Vitaly’s father was a pastor. As a result, Vitaly lived



                                           3
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 5 of 52 PageID #: 3796



  his childhood constantly challenged by the antipathy and derision directed at

  him and his family because of their beliefs. His mother writes of this time, in a

  letter attached as Exhibit A:

                 All the children in the school were forced to join first into the
                 ‘Little Octoberist’, then into the ‘Young Pioneers’, progressing
                 to ‘Komsomol’ in the upper classes. (All young communist
                 leagues for various age groups). Vitaly rejected this proposal
                 as he loved God and attended church. The teachers were
                 atheists and therefore reacted with anger toward him,
                 although teachers respected him for his knowledge and
                 ability; nevertheless, they made fun of him in class and even
                 for the whole lesson kept him in the director’s office
                 persuading him to join the young communist leagues and to
                 reject his faith in God.

  (Exhibit A).

        Vitaly was one of four siblings, two brothers, Pavel, and Andrey, and a

  sister, Natalya. They have written letters on his behalf attached as Exhibits B,

  C, and D respectively. Vitaly’s brothers expand on the challenges he faced as a

  child of the church in the Soviet Union. Pavel recounts:

                         I remember, how one autumn when he was in middle
                 school, our class was sent to help clean up a harvest field.
                 (At that time this was common practice to use older school
                 kids to help out on the territory of the ex-Soviet Union.) And
                 so, one day when we were working in the field, at noon, a
                 group of kids came up to me and Vitaly and asked us to
                 follow them to the edge of the field. This request seemed a
                 little odd, and we did not understand why they were asking
                 us to do this, because we were still kids at that time. We
                 always enjoyed favor and goodwill from our classmates
                 because we loved all of them and were always ready to help
                 them.
                         In that moment, I did not want to leave the rest of the
                 class, but Vitaly trusted them and we followed them to the
                 edge of the field. There the classmates mercilessly beat us,
                 their own classmates.




                                             4
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 6 of 52 PageID #: 3797



  (Exhibit B). Andrey explains that the boys beat Vitaly and Pavel at the direction

  of the teachers, “simply because they were Christians.” (Exhibit C).

        At a young age, without even being consciously aware of it, Vitaly had a

  choice to make. He could, in order to avoid ridicule and physical harm, reject

  God; he could become hardened and secretive as many did under this

  repressive regime; or he could trust in what his parents had taught, have faith,

  and live the way that he believed God intended. At that time, Vitaly chose faith

  and service. “From a young age, Vitaly loved people and was loved by them.

  When he was growing up, he used to help out many of the older people we

  knew (split firewood, cultivated gardens, etc…).” (Exhibit D).

        Although the seeds of Vitaly, the caring and compassionate man, were

  sown in childhood, his life in the Soviet Union never became easier. The family

  had to move several times because of the religious intolerance. As a pastor, his

  father faced repeated persecution, often resulting in beatings, and when Vitaly

  enrolled in college he was pressured “to cooperate with authorities against the

  church.” (Exhibit A). He did not, and at one point was arrested for the heinous

  crime of transporting bibles. 1 Mr. Korchevsky continued living with his family,

  helping out wherever he could, until he turned 18 and was required to enlist in

  the Soviet Army.

        Even Vitaly’s secondary education was stunted because of his religious

  conviction. He was not allowed to graduate from Sukhimi University after



  1This transgression is reported in the Other Criminal Conduct section of the
  PSR to which Mr. Korchevsky has objected.

                                          5
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 7 of 52 PageID #: 3798



  studying for three and half years; he was expelled as a consequence of being

  baptized. It was only after switching to the Ukraine State School that he was

  allowed to graduate. Shortly afterward, he resolved to leave the Soviet Union.

        Mr. Korchevsky arrives in the United States and begins his journey
        in finance and service to God

        Twenty-nine years ago, in 1989, before the fall of communism, Vitaly was

  able to come the United States as a religious refugee. Shortly after he arrived

  in America he met his future wife Svetlana Zalivchii. She describes her decision

  to marry Vitaly in a letter attached as Exhibit E:

                 I based my decision only on one fact. It was his love of God;
                 not his looks, not his education or his income or lack of it,
                 but his total commitment to God. I knew that it will be a core
                 of our marriage and all other things will be added to us by
                 God as we need them.

  (Exhibit E). After marrying Svetlana, Mr. Korchevsky enrolled in Regent

  University where he received Masters Degrees in Divinity and Business

  Administration. It would, on the surface, appear to be a strange combination,

  but upon closer look, makes perfect sense. His wife explains:

                 Vitaly’s goal was not to obtain a good paying job in the
                 ministry but to gain more knowledge about God’s Word. It
                 was his dream which he could not accomplished during
                 monstrous Soviet times where we as Christians were not
                 allowed to get any education at all. At that time, you can
                 start your schooling, but at the end of it, you would not get
                 your diploma. As I worked, Vitaly also was able to get his
                 Master in Finance, so he can get a job in a private sector to
                 take care of us. From first steps of our marriage, we decided
                 that we do not want to be paid for serving God, and money
                 or church philosophy should never dictate how and what
                 you should preach.

  (Exhibit E).


                                            6
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 8 of 52 PageID #: 3799



         This simple calculus would define the rest of his life. He would

  work on two fronts. Vitaly would take his talent and training in the

  securities sector, work hard and use whatever money he earned to allow

  him to do the work of his faith. In short, Vitaly’s work as a fund

  manager, what he did, was important in that it financed who he was, a

  man dedicated to doing the work of God. In some ways, although those

  activities occurred concurrently, those two parallel worlds were separate.

         Mr. Korchevsky’s career in finance was exemplary long before any
         accusation of insider trading

         Vitaly will tell you that discussing his career as fund manager is

  important only to show he was good at it for a very long time, much longer that

  the period from 2011 through 2015. He worked from the time he graduated

  with his MBA through 2009 without any meaningful period of unemployment,

  despite two of the greatest market crashes in history, those occurring in 2000

  and 2008. His career saw him working for some of the largest and most

  respected firms in the industry including Crestar Bank, Gardiner Lewis Asset

  Management, and Morgan Stanley, where he was responsible for managing

  funds with over six billion dollars in assets. His CV, attached as Exhibit H,

  documents his consistent employment history from the time he obtained his

  MBA.

         What is important, however, is not just that he was employed, but that

  he had a stellar track record as a fund manager long before any allegations of

  inside information or computer intrusion existed. Wherever he worked, Vitaly

  consistently beat traditional industry benchmarks, often by a wide margin. At

                                           7
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 9 of 52 PageID #: 3800



  Gardiner Lewis, for example, he managed between 300 and 500 million dollars

  and had a rate of return at times approaching 70 percent. Even when was at

  Morgan Stanley from 2000 through 2001, the time at which the dot-com

  bubble burst, the funds Mr. Korchevsky managed to lose less than 5 percent,

  while at the same time the NASDAQ lost over 50 percent. Mr. Korchevsky left

  Morgan Stanley for Victus Capital at the end of 2001, while the NASDAQ, S&P

  and Dow Jones were still languishing. At the end of his time at Victus, in 2005,

  he had achieved an annualized rate of return of over 17 percent. For the same

  time period the NASDAQ rate of return was about 2 percent; the S&P was

  under 2 percent; and the Dow Jones Index was just under 3 percent. Although

  the government attempted to insinuate at trial that Mr. Korchevsky was

  unsuccessful as money manager without non-public information, his work

  history does not bear this out.

        Mr. Korchevsky’s extraordinary history as a Pastor

        As impressive as his financial resume might be, Vitaly Korchevsky will

  say that this was merely a means to far more important ends, his service to

  God and those in need of help. As talented as he was in investing and

  managing money, he had far greater impact as a pastor, preacher and spiritual

  leader. All his early life in the Soviet Union, Vitaly had to mediate expressing

  his dedication to his faith. The more open he was, the more he put himself and

  those around him at risk. Once he came to America, he was free to openly

  practice and preach as a Slavic Baptist minister, and he did so with an almost

  immeasurable passion.



                                           8
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 10 of 52 PageID #: 3801



         Even before he received his Masters Degree in Divinity, in 1990, he

   helped to organize the Slavic Baptist church in Springfield, MA. From there, he

   started preaching and volunteered as the Choir Director and Youth Leader in

   the church. Even as he was studying for his degree at Regent University, he

   worked as an Assistant Pastor and Youth Leader in Norfolk, VA. Once he

   graduated, he began to work for the Baptist Church both locally and all over

   the country. In 1998, he was chosen as the Vice-President of the Russian

   Ukrainian Baptist Union of the United States, a position he held until 2000,

   when he was made President of the Organization.

         At the same time as he was beginning to travel throughout the country

   preaching in Russian/Ukrainian Baptist Churches, he saw a need for a new,

   local church in the Philadelphia suburbs near where he was living. In 2000, he

   began the congregation of the Brookhaven Slavic Evangelical Baptist Church,

   with which he is still affiliated. The Brookhaven Church Council, in a letter

   attached as Exhibit I, recounts Vitaly’s connection to that church:

                He is the pastor of this church since it was established in
                1999, and under his leadership the church grew from seven
                people to over three hundred sixty in attendance. During all
                those years he demonstrated the character of a true godly
                man, living real Christian life and devoted to serving and
                ministering to our church members and to any other people.
                His selfless service is known to all people around him. His
                house is always open to anyone in need. Many families and
                people who were in need lived in his house through all these
                years and our youth regularly have fellowship and Bible
                study in his living room.

   (Exhibit I). The Youth Group echoes these sentiments in a letter attached as

   Exhibit J:



                                           9
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 11 of 52 PageID #: 3802




                  We know Mr. Korchevsky loves his church and us, his Youth
                  Group with a Christ-like love. . . He is there for us to
                  celebrate our victories and to comfort us in our difficulties.
                  His live is a roller coaster of emotional events, but he
                  remains constant and strong for our Youth and our church.

   (Exhibit J).

         If this, along with his actual paying job at Vitcus Capital was not enough,

   in 2002, Vitaly organized a new Slavic Baptist Union of the East Coast and was

   elected as President of the Union, a position he held until 2015. Indeed, Viktor

   Didovetz who was also a member of the organization was similarly astounded.

   He writes in a letter attached as Exhibit AA:

                  After meeting him, and serving alongside him in the same
                  union of churches, I never stopped being amazed by life and
                  service, how he had time to do all that work that he did for
                  God. Him being the president of the Baptist Union of
                  Churches, he was always on trips to many parts of the
                  world, wherever they called him and most of the times he
                  paid for all the trips himself.


         Not content to bring together just the Slavic churches in the United

   States, in 2004, Mr. Korchevsky along with a few other leaders, established a

   Slavic Baptist Alliance of the Baptist Unions of USA and Canada. He was

   named Vice-President of that Alliance, keeping the position until 2015.

         The unique position of Russian and Slavic Baptist churches throughout

   the world necessitated extensive travel both in the United States and overseas.

   Wherever Mr. Korchevsky traveled, he did so more than just as an executive

   administrator for the Unions. He met people, preached and prayed.

   Photographs of Mr. Korchevsky preaching throughout the world are attached



                                             10
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 12 of 52 PageID #: 3803



   as Exhibit DD. Wherever he went he touched people to their core. The

   following are but a few examples of individuals whose lives were changed by

   Mr. Korchevsky as he traveled in service to the church:

               The first time I heard Vitaly preach was around 2003 when
               he visited our church [in Washington state] for the first time.
               I had known him previously as a relative but this was the
               first time I heard him preach. I remember that sermon to
               this day about living an uncompromised life which followed
               the life of Joseph. This sermon had a profound impact on my
               life as a young adult[.]

   (Letter from Sergei Balan attached as Exhibit CC);

               We wait for Vitaly again in Moldova. In the church of
               “Bethany”, and we believe that as a free person, he can bring
               a lot to our communities, churches and friends. When Vitaly
               came, 100 churches gathered together, totaling around
               5,000 people, in a stadium for a large “Holiday for
               Thanksgiving”, to worship our Lord. It was an amazing time.

   (Letter from the Pastor of the Bethany Church attached as Exhibit K);

               The first time I saw Vitaly was when I was still a youth and
               he came to our church [in Washington state]. His sermon
               touched my heart to the bottom of my soul. After that I
               started watching his sermons over the internet and every
               time the Lord spoke to my heart.

   (Letter from Esse Sofia attached as Exhibit L); and

               Brother Vitaly Korchevsky is a doer and not just a talker. His
               sermons were powerful because they come from his real life
               and not just theory. Korchevsky’s sermons had a huge
               impact on my personal life. I am a different person because
               of his sermons and his great exemplary life.

   (Letter from Yelena Silko attached as Exhibit M).

         Vitaly did not take money to do what he understood God called him to

   do; in fact, he absorbed the expense of his travel when did. His work at

   Gardiner Lewis, his work at ICM, his work at Morgan Stanley provided more

                                          11
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 13 of 52 PageID #: 3804



   than enough for his family’s humble lifestyle. It was faith in God and trust in

   his talent and ability as a pastor that led him to leave his job in the organized

   world of financial management in 2009, in order to devote himself to the task of

   building a new church for his growing congregation. Through fundraising and

   hard work, often rolling up his sleeves late into the night, hammering, painting,

   doing whatever was needed, the beautiful building represented in Exhibit N

   came to be the home of the Brookhaven Slavic Evangelical Baptist Church. The

   building exists solely as a result of the effort and dedication of Vitaly

   Korchevsky.

         Mr. Korchevsky’s commitment to others and his impact on those
         around him

         On its own, Vitaly’s personal history as an unpaid, yet world-recognized,

   leader of his church, accomplished while working full time as respected fund

   manager, might be sufficient to constitute a significant factor in determining

   his sentence. Mr. Korchevsky, however, was not just a diligent, inspirational

   pastor; he was someone who embodied the best of what people, religious or

   not, can and should aspire to be.

         It could not have gone unnoticed by the Court, the number of people in

   the courtroom supporting Mr. Korchevsky throughout the trial. Many of these

   people took time off from work and drove two hours each way, sometimes with

   children in tow, because of what Mr. Korchevsky represented in their lives. In

   addition, well over 200 individuals wrote letters in support of Mr. Korchevsky,

   individuals ranging in age from 6 years old (“Vitaly Korchevsky is a nice and

   caring Pastor. He bought our family a big house.”) to 79 years old (“He goes

                                            12
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 14 of 52 PageID #: 3805



   anywhere people call him and helps where help is needed”). The letters came

   from people all over the United States and all over the world. The letters, other

   than those specifically quoted and listed as exhibits, are bound and included

   for the Courts consideration as Exhibit O. 2

         Letter after letter give examples, not just of what Mr. Korchevsky

   believes, but of what he does for others. Vitaly believes that whatever he has

   should be used for, or given to, those who do not have. His brother

   summarizes, “[i]n the country from which we came, there was no such thing as

   a minister who received a paycheck. Jesus once told his disciples, ‘You give

   them food’, meaning he told his disciples to feed the masses, not the other way

   around. And Vitaly held to this principle.” (Exhibit C).

         Vitaly’s sister tells a story that embodies this selflessness:

               Some time ago, when he was visiting Kyrgyzstan for a
               conference, he decided to go and find the house we grew up
               in with ou[r] parents. With a lot of effort, he found it, and he
               found out that a poor Kyrgyz family lives in there: a mom
               and four kids, same as ours (three brothers and a sister.)
               This family was very poor, a few blankets on the floor and a
               small empty refrigerator in the kitchen. Vitaly asked if he
               could come back again to visit them. Then he went to a
               nearby market store and bought a large amount of food and
               other [items] and returned to the house where he told them
               about God and prayed a prayer of blessing for them.

   (Exhibit D). It would take an enormous ledger to record each act of kindness,

   each expression of generosity, each display of compassion. On the simplest



   2 Many of these letters were written in Russian or Ukrainian. For the
   convenience of the Court, only the translations are included in the exhibit. In
   the same way, hand-written letters have been transcribed. Should the Court
   wish to examine the originals, Mr. Korchevsky will certainly provide them.

                                            13
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 15 of 52 PageID #: 3806



   level, people intuitively know that it is nearly impossible to feign genuine

   empathy. Many who know Mr. Korchevsky well, describe their moments of

   extreme difficulty, pain or desperation when, unbidden, he was there for them:

               My father Vladimir Tsukanov suddenly passed away
               September 5th 2018 and was buried right after. When Vitaly
               found out about our tragedy he made a 5 hr trip from
               Brookhaven, PA to Westfield, MA just to attend the funeral
               service. This is just one of many examples of who Vital[y] is
               as a person.

   (Letter from Vyacheslav Tsukanov attached as Exhibit P);

               Our family experienced a great loss, the death of our infant
               son. Brother Vitaly comforted us like a father, and took all
               the organizational issues with the funeral upon himself.

   (Letter from Aleksei Kichuk attached as Exhibit Q);

               [W]hen our family got into a bad car accident. Right after the
               collision, before we even had a chance to come to terms with
               what just happened, he somehow appeared nearby; and we
               felt his fatherly, pastoral care. He comforted us, telling us
               that all would be well. After that, he left everything that was
               on his schedule aside, stayed with us providing necessary
               help, and went to the hospital with us.

   (Letter from the Bukalov Family attached as Exhibit R).

               Last November, a day before Thanksgiving when my
               then 91 year old mom had a horrible fall and was
               between life and death Pastor Vitaly was the only one
               who stood by my side during that hard time. He spent a
               night at the hospital praying with me and talking to the
               doctors about my mom's health condition despite of
               having family and guests at his home for holiday
               celebration. Next morning on Thanksgiving Day he
               arranged a support line of the church members to stay
               with my mom at the hospital in order for me to take
               some rest after the sleepless night.

   (Letter from Larisa Bibik attached as Exhibit S).




                                           14
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 16 of 52 PageID #: 3807



         Mr. Korchevsky’s nature is expressed in more than just a quiet, open

   heart; he is, as Yelena Silko expressed, “a doer.” Sofia Usataia describes

   meeting Vitaly Korchevsky on a plane to New York, in a letter attached as

   Exhibit T.

                  When we arrived from Russian to New York, I was really tired
                  after the long flight. . . Then, we had a problem with renting
                  a car because our credit card wasn’t acceptable in America
                  and I was ready to sleep on any floor. On the airplane we
                  had met Vitaly Korchevsky for the first time. . . at the end [of
                  the flight we] traded phone numbers. After our problem, we
                  called Vitally (sic) for help with car rental. And we were really
                  surprised when he offered a ride to his house and stay for a
                  rest. . . They offered us the nice room and their son’s room
                  for our daughter.

   (Exhibit T).

         Love and concern often are expressed in practical ways, and the number

   of individuals that have experienced Vitaly’s real, tangible help at a crucial time

   of need far exceeds the space allotted in this submission. The following are just

   a few representative examples:

                  [I]n 2012, the only car we had broke down and we did not
                  have money to fix it at all. At the same time, we were
                  expecting a second child. It was difficult situation for us and
                  we were desperate. Suddenly the phone rang, it was Vitaly
                  and he asked us if we were doing ok. When he learned about
                  our problems, he offered his help. We obviously did not
                  expect that someone would offer us a car that was in great
                  condition, though it was truly a necessity for us at the time.
                  When I came to PA to take the car he told me that it is free
                  and it is done in the name of Jesus! We would never forget
                  such a deed. The only person who is capable of doing
                  something like this is a person with big heart filled with love.

   (Letter from Andrey Rusovuk attached as Exhibit U);

                  [A]fter a year of marriage, my wife was diagnosed with a
                  brain tumor. After complete shock settled in we had no idea

                                              15
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 17 of 52 PageID #: 3808



               what to do or where to go for help. Not knowing what to do
               or to whom to turn to Vitaly reached out to friends of his at
               John Hopkins in Baltimore to help us see a specialist. The
               specialist saw us within a couple of days of Vitaly contacting
               him. The specialist ended up doing the operation within a
               week or two from ou[r] initial appointment. The operation
               was successful. Later on, we found out that the specialist
               was one of the top doctors at John Hopkins in his field. This
               all happened while we were living in Connecticut and were
               fairly young, twenty-eight to be exact. Vitaly at no time asked
               for anything or seek any kind of compensation or recognition
               from us.

   (Letter from Joseph Timakov attached as Exhibit V);

               For some time, I lived in state of Washington and was a long-
               haul truck driver. I always had a desire to study in a
               university but had never got an opportunity, because my
               parents were still living in Ukraine. Vitaly and Svetlana
               opened their house and invited me to stay with them so I
               could live in their house free of charge and study in the
               university. For few years I lived with them in their house and
               because of them I could finish my studies in the university
               and get a job in the field of my study.

   (Letter from Timothy Rusovuk attached as Exhibit W);

                One particularly cold winter, when we were going through
               financial difficulties and didn't even have the means to order
               oil to keep warm, Vitaly took it upon himself to order heating
               oil delivered to our house at his cost. We never expressed our
               situation to him, yet with his keen sense he was able to
               determine our difficulties and did something about it. Never
               expecting anything in return.

   (Letter from Tatyana Zalivchii attached as Exhibit X); and

               I recall one of those days when I was at work and my wife
               experienced hypersensitive reaction to medications that in
               turn triggered ambiguous physical response that had a
               potential of developing into septic shock. I could not get
               home on time to take her to the hospital, but Vitaly
               happened to learn about that, dropped everything and took
               her to the nearest emergency room. At the hospital, while
               waiting for all the needed examinations, Vitaly comforted my
               youngest son who just turned 2 years old and refused to stay

                                          16
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 18 of 52 PageID #: 3809



               home with my elderly parents. Few days later, Vitaly and his
               wife stopped at my house to check up on my wife, brought
               some home prepared meals and picked up my wife’s car that
               Vitaly drove during prior emergency rush to the hospital. By
               the time I got home that day, my wife’s car was already
               returned and my wife informed me that Vitaly noticed that
               car’s [brakes] were creating too much of the vibration and
               noise, so he took our car and replaced all the [brakes] on it.

   (Letter from Vlad Nedeoglo attached as Exhibit Y).

         Perhaps because Vitaly remembers how desperate he was to escape the

   repression he experienced in the Soviet Union and how difficult it was to

   establish himself in America, he has always gone above and beyond what is

   expected to help others from Russia and the Ukraine who come to the United

   States and make a better life for themselves. Over the years, he has sponsored

   dozens of immigrating families, many of whom spent time living in his house as

   they tried to find work and a place to live. The Akulov family, the Grigorenko

   family, the Nazarenko family and Plohova families, all have submitted letters

   discussing this attached collectively as Exhibit Z. They are examples of

   profoundly grateful people who were able to find their footing in this country

   because Vitaly Korchevsky was willing to sponsor them, or give them a place to

   stay, or find them an apartment, or find them a job or even put up his own

   money so they could buy a home. This was done for no personal benefit or

   gain, and indeed, were it not for this submission very few people would even

   know of Vitaly’s actions.

         Mr. Korchevsky’s family: the forgotten victims

         Whenever a court considers imposing a sentence of imprisonment,

   hovering in the background is inescapable reality that the defendant’s family is

                                          17
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 19 of 52 PageID #: 3810



   punished—they suffer— as well, even though they are often completely

   blameless. As is discussed below, a case such as this is anything but

   straightforward in terms who are the victims of the convicted behavior. Yet,

   some victims in this case are easy to identify.

         An enormous part of Mr. Korchevsky’s characteristics is his relationship

   with his wife and with his children. His son, David, talks of his father in a letter

   attached as Exhibit F:

               I have a lot of grand memories with my dad, for example, in
               our church’s summer camp my dad would go to our group
               and tell us stories. At night my dad would sometimes read
               Russian books about Christians that suffered in the Soviet
               Union. When we went on road trips my dad would ask me
               and my sister Bible riddles, and who guessed the most
               riddles won the round. Another good memory I have is that
               whenever dad was mowing the lawn, my dad would put me
               on his lap and let me control the lawnmower a little and that
               is how I learned to drive it. I love to go to the beach with my
               dad because my dad and me love to swim together, I almost
               always think of something new and most of the time he
               thinks it’s funny and he laughs and I like to hear my dad
               laugh. . .
                      I want more grand memories to come with my dad and
               me. But that can only happen if dad is home and that can
               only happen based on your decision. I want dad to teach me
               to drive like he taught my sister. I want to go to Israel or
               other trips with my dad just at least one more time. I don't
               know what else to think of because there are so many more
               things I want to do with my father.

   (Exhibit F). David’s friends express this in less eloquent, yet no less poignant

   terms saying, “[y]ou know it would be hard for everyone, especially their family.

   I could not imaging my family going through the same thing and how hard this

   would be[;]” “[i]f he is not going to be with us my heart, and everyone else’s is

   going to be broke[;]” and “I want friends to have a dad with them. I think it is



                                           18
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 20 of 52 PageID #: 3811



   hard to be without a dad.” (Letters from David’s friends attached collectively as

   Exhibit BB).

         The pain of this untenable situation, the real, perhaps inevitable,

   heartbreak of the family who may be left alone is expressed by Mr.

   Korchevsky’s 16-year-old daughter Anna, whose letter is attached as Exhibit

   G. She describes her feeling following the verdict:

               That week our family was in shock; we cried a lot, were
               mostly silent and it felt like the world just stopped moving
               and nothing mattered anymore. The day after our verdict our
               family went to the beach, but we didn’t go absorb the sun
               and relax, we went on this cold, windy day, to the empty
               beach, to sit, quietly and just to try to still our hearts and
               minds. At this point, my world was broken, I thought that
               nothing like this could happen. . . But now I see how naive I
               really was, we are all human after all. Your honor, I do not
               know anything about you but I am sure that you have lived
               through the emotion of full brokenness and helplessness.

   (Exhibit G). The heavy burden of considering Mr. Korchevsky’s personal

   characteristics must include his role as a husband, as a father. No one can

   speak to that better than his wife of nearly 30 years.

                Life is short. Recently, I learned it hard way when I was
               diagnosed with thyroid cancer. My cancer was removed,
               hopefully it will not be back, but it left me with a lesson to
               cherish every day of my life, to cherish my family and not to
               waste my life on things that are in vain. . . Money was never a
               priority in our lives with Vitaly. I do not mind losing them all
               as long as my husband will be home with us. Home is not a
               building or what you have in the bank, but it is when all of
               family members together and they love God and one another.
               Family is most precious thing that God has giving us beside
               our salvation. Please be merciful on us and keep us together.

               Vitaly is the best dad to my kids you can ask for. Kids always
               want to spend time with him and Vitaly always believe that
               we should take kids with us on all of our trips as long as it
               did not interfere with their schooling. Our daughter Anna is

                                           19
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 21 of 52 PageID #: 3812



                  16 now and her greatest dream that her dad would walk her
                  down an aisle when she gets married. Our son David is 12
                  and as a boy and almost teen needs my husband more than
                  ever.

                    Vitaly is also the best husband I could ask for.

   (Exhibit E).

          As the Court begins to balance the scales between what is just

   punishment with what might be greater than necessary, it is suggested that the

   weight of Mr. Korchevsky’s nature and characteristics lies heavy on the side of

   leniency.

   III.   THE GOVERNMENT’S ASSESSMENT OF LOSS IS BOTH AMBIGUOUS
            AND UNFAIR AND CREATES AN INFLATED GUIDELINES LEVEL

          The government’s suggested calculation of loss for guidelines’
          purposes is, at best, an estimate and overstates Mr. Korchevsky’s
          gain

          As was made clear in our objections, there are several issues with the

   way the government (adopted by Probation) has calculated the “loss” in this

   case. Because there is no clear identity of victims, other than the newswire

   services, the notion of quantifying actual loss is impossible. In fact, the

   Guidelines indicate that a “court shall use the gain that resulted from the

   offense as an alternative measure of loss only if there is a loss but it reasonably

   cannot be determined.” U.S.S.G. 2B1.1.

          In insider trading cases, the sentencing Guidelines instruct that the use

   of gain, not victim losses, which is the measurement used in other fraud cases.

   See, e.g., United States v. Nacchio, 573 F.3d 1062, 1079 (10th Cir. 2009) (“The

   insider trading guideline commentary expressly rejects victim loss as a metric


                                            20
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 22 of 52 PageID #: 3813



   of culpability.”); United States v. Mooney, 425 F.3d 1093, 1100 (8th Cir. 2005)

   (“In explaining what is meant by the defendant's gain and why it is used for

   sentencing inside trading offenses, the commentary specifically rejects using

   victim losses in the calculation.”). Mr. Korchevsky is alleged to have traded on

   material non-public information. Therefore, to determine loss, the Court must

   calculate Mr. Korchevsky’s gain, but it is in this calculation that the Court is

   faced with an ambiguous and, if accepting the government’s measurement,

   unfair situation.

         The Second Circuit, in a securities fraud context, has clarified that "[t]he

   loss must be the result of the fraud," and any "[l]osses from causes other than

   the fraud must be excluded from the loss calculation." United States v. Ebbers,

   458 F.3d 110, 128 (2d Cir. 2006). Furthermore, "the offense in Section 10b-5

   'is not the purchase of stock itself, but the use of a manipulative or deceptive

   contrivance in connection with the purchase."' United States v. Rajaratnam, No.

   09 Cr. 1184 (RJH), 2012 WL 362031, at *9 (S.D.N.Y. Jan. 31, 2012) (citation

   omitted). Many courts, applying that instruction, hold that to calculate the

   defendant's gain, it is necessary to determine the "size of the increase in the

   price of a company's shares from the time that [the defendant] purchased them

   to the time that the public learned the inside information." Id. at *15.

   Practically, then, where a defendant bought shares in anticipation of an

   increase in the share price, the defendant's gain is equal to the amount of the

   increase in the price of the company's shares from the time the defendant

   purchased them, to the time the public learned the inside information. In



                                           21
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 23 of 52 PageID #: 3814



   short-sales, the gain is equal to the decrease in value from the time that the

   defendant sold the borrowed shares to the time that the public learned the

   inside information. The logic of this is straightforward: the inside trader has

   illegally possessed information that has not yet been incorporated into the price

   of the stock; once the non-public information is made public, that information

   is legally possessed by everyone and is factored into the price of the stock.

   From that point onward, the stock price may move up or down in response to

   innumerable factors throughout the course of a day or days that are unrelated

   to the disclosure of previously non-public information.

         The PSR's calculation, which is taken from the government estimate,

   ignores this, and focuses only on the overall gain calculated when Mr.

   Korchevsky closed the position be it 30 minutes, 30 hours, 30 days or longer,

   after the press release was made public. As a result, this “method could punish

   a defendant for exogenous market events and lead to unequal sentences for

   equal crimes.” United States v. Rajaratnam, 2012 WL 362031, at * 5 (discussing

   United States v. Nacchio, 573 F.3d 1062 (10th Cir. 2009)).

         The Rajaratnam Court noted:

               Where the rise or decline in the price of a stock in
               response to a public announcement does not result from
               any action of the defendant giving rise to the offense, it
               is hard to say that a defendant's gain from the rise or
               decline is a “gain resulting from the offense” of insider
               trading. Indeed, the change in stock price following the
               public announcement of information that an insider
               traded on in advance does not measure the difference
               between a world in which the defendant acted lawfully
               and a world in which the defendant acted unlawfully.
               An insider and a lawful investor who purchase stock at
               the same time will earn the same profit.

                                           22
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 24 of 52 PageID #: 3815




   Rajaratnam, 2012 WL 362031, at *6. The Rajaratnam Court then

   engaged in a three-pronged hypothetical in which a trader executes a

   trade based on inside information, and depending on when he sells (or

   does not sell) the stock, three different amounts are realized and lead to

   three different gain calculations. Id. 8-9.

         Given that the largest part of the sentencing Guidelines number is

   constituted from the amount of loss/gain, the fact that there are different

   methodologies that could be employed to calculate the gain on each transaction

   creates a level of ambiguity that it troubling on its own. In addition, however,

   as was detailed in the objections to the PSR, the government’s assessment of

   gain fails to take into account its own evidence indicating that there were times

   that the press releases were not available to the Dubovoys, and by extension,

   Mr. Korchevsky. The calculation of gain reflected in the initial PSR is based on

   the government’s allegations in the indictment and at trial; it includes every

   trade made from 2011 to 2015 that meets the government-created set of

   criteria, and presumes that the press releases were obtained without

   interruption for the entire period.

         The database compiled by the government, however, shows that between

   February of 2012 and January of 2013, Mr. Korchevsky makes over 100

   trades, and only one of those trades corresponds to a Dubovoy trade.

   Furthermore, despite the government’s representation that the trading focuses

   “almost exclusively on press releases issued by one . . . single newswire

   company,” (Trial Transcript 1900), during this period, Mr. Korchevsky trades in

                                            23
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 25 of 52 PageID #: 3816



   companies employing all three newswire services. It is obvious that this period

   would be one of the times that the Dubovoys testified when they did not have

   access to the press releases.

         Looked at more closely, Mr. Korchevsky made over 40 trades in this

   period on stocks that used PR Newswire to distribute their press releases,

   despite the fact that in its summation the government told the jury, “[s]o you

   know why Korchevsky stops trading in PR Newswire in March of 2012, the

   hackers lost access and they were no longer able to get PR Newswire press

   releases.” (Trial Transcript 13009). To be clear, the government represented to

   the jury that after March of 2012, Mr. Korchevsky did not have access to PR

   Newswire press releases and no longer traded on related stocks. Yet, all the PR

   newswire trades from later in 2012, 2013 and 2015 are included in the

   government’s gains total.

          It would be hard to argue that with significantly different approaches to

   calculating gain on specific trades and with a lack of clarity on the particular

   trades to be included in that calculation, determining the single accurate

   number for the total gain/loss attributable to Mr. Korchevsky is nearly

   impossible. The government has painted with a broad and inaccurate brush in

   its estimation of gain/loss being in excess of $25,000,000. A more detailed

   analysis indicates that the figure is millions of dollars below that Guidelines

   benchmark. The aspect that should give this Court pause, however, is that, in

   this case, regardless of whether the gain/loss is closer to $9,500,000 or over




                                           24
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 26 of 52 PageID #: 3817



   $25,000,000, it creates a Guidelines recommendation that is unreasonably

   large and does not consider the harm actually committed by Mr. Korchevsky.

         The Guidelines calculations in insider trading cases produce
         recommended sentences that are incongruous with the resultant
         harm.

         In a concurrence in United States v. Corsey, 723 F.3d 366, 380 (2d Cir.

   2013), as corrected (July 24, 2013), Judge Underhill encapsulated the

   challenge with the loss guidelines as follows:

               The history of bracket inflation directed by Congress
               renders the loss guideline fundamentally flawed,
               especially as loss amounts climb. The higher the loss
               amount, the more distorted is the guideline's advice to
               sentencing judges. As a well-known sentencing
               commentator has put it, “For the small class of
               defendants ... convicted of fraud offenses associated with
               very large Guidelines loss calculations, the Guidelines
               now are divorced both from the objectives of Section
               3553(a) and, frankly, from common sense.

   Id. at 380 (Underhill, J. concurring). This opinion in neither unique nor

   without practical application at the district level. See United States v.

   Johnson, No. 16-CR-457-1 (NGG), 2018 WL 1997975, at *3 (E.D.N.Y. Apr.

   27, 2018) (“As far as this court can tell, the Sentencing Commission’s

   loss-enhancement numbers do not result from any reasoned

   determination of how the punishment can best fit the crime, nor any

   approximation of the moral seriousness of the crime.”); United States v.

   Gupta, 904 F. Supp. 2d 349, 351 (S.D.N.Y. 2012), aff'd, 747 F.3d 111 (2d

   Cir. 2014). ("By making a Guidelines sentence turn, for all practical

   purposes, on this single factor, the Sentencing Commission effectively




                                            25
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 27 of 52 PageID #: 3818



   ignored the statutory requirement that federal sentencing take many

   factors into account ... and, by contrast, effectively guaranteed that many

   such sentences would be irrational."); United States v. Parris, 573 F.

   Supp. 2d 744, 745 (E.D.N.Y. 2008) (sentencing 60 months when

   Guidelines range was 360 months to life, noting that the Guidelines “have

   so run amok that they are patently absurd on their face,” due to the kind

   of ‘piling-on’ of points for which the Guidelines have frequently been

   criticized” (quotation marks and citation omitted)).

         The fact is that all offenses are not equal, and the Sentencing Guidelines

   do not always provide an adequate or appropriate benchmark. “[I]f the

   sentences so calculated are the product of placing an overwhelming emphasis

   on a factor that may be central to some frauds but largely incidental to others,

   the effect is to create, in the name of promoting uniformity, a sentencing

   disparity of the most unreasonable kind.” Gupta, 904 F. Supp. 2d at 351. As

   Judge Underhill pointed out

               And not all actual loss is equally serious. A fraud that
               results in the loss of even a few thousand dollars by an
               elderly or sick person who, as a result of the loss,
               becomes unable to afford the necessities of life or
               medical care is much more serious than a fraud that
               results in ten or a hundred times that loss by a large
               corporation able to absorb the financial consequences
               without a need to close plants, fire employees, or even
               declare the loss as material in public financial reports.
               Simply put, contrary to the assumption underlying the
               loss guideline, not all dollars of loss are fungible.

   Corsey, 723 F.3d at 381.




                                           26
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 28 of 52 PageID #: 3819



         To accurately determine what, if any, weight the Guidelines deserves, the

   Court must look at the specific facts of this crime.

         Even considering the specific crimes for which Mr. Korchevsky was
         convicted, the attendant harm does not warrant a Guidelines range
         sentence.

         There is no question that Mr. Korchevsky was convicted of serious

   crimes, and those crimes should not be trivialized. Nevertheless, the facts of

   this particular case are at odds with the excessive guideline range found in the

   PSR—a Guidelines range in excess of 188 months. 3 This is not a case like

   WorldCom, where Bernie Ebbers essentially caused the largest corporate

   bankruptcy on record; or Enron, where Ken Lay cost the shareholders of the

   company more than one billion dollars; or Bernie Madoff, whose Ponzi scheme

   wiped out the savings of thousands of individual, identified investors.

         In this case, there are essentially no victims. The short roundtrips and

   lack of any event study make it nearly impossible to espouse the position that

   the companies were harmed. Because of the nature and volume of Mr.

   Korchevsky’s trading, the companies on whose stocks he was trading sustained

   no loss of value. Similarly, the individuals who sold to or purchased stock from

   Mr. Korchevsky are not only impossible to identify, but it cannot be argued that

   they were harmed by the trades. This is not a fraud case where the defendant



   3 For example, had Mr. Korchevsky been convicted of Kidnapping in which the
   victim sustained serious bodily injury, (Guidelines level 34), Sexually Exploiting
   a Minor between 12 and 16 years-old by Production of Sexually Explicit
   Material (Guidelines level 34), or a Narcotics Conspiracy that involved 49 Kilos
   of Cocaine (Guidelines level 34) his recommended sentence would be lower
   (151-188 months).

                                           27
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 29 of 52 PageID #: 3820



   made an affirmative, fraudulent representation that may have induced

   someone to act based on that representation. The nature of computer trading

   today is wholly different. Here, Mr. Korchevsky was “matched” with parties who

   were already pre-disposed to engage in the trade. The trades were done blindly

   and at arms-length—that is, the sellers wanted to sell irrespective of whether or

   not Mr. Korchevsky was going to buy (or vice versa). If Mr. Korchevsky did not

   buy the security, someone else would have. As such, there can be no blanket

   assertion that the individuals on the other side of the trades were harmed.

   Indeed, both sides may have profited from the sale of the security; there is just

   no way to know. Put simply, Mr. Korchevsky was convicted of buying stocks,

   albeit on non-public information, from unknown individuals who had already

   decided to sell the stocks.

         The only identifiable “victims” are the newswire companies, and their

   victimization is difficult to quantify. Clearly, the hackers intruded into their

   systems, although the hacking predated Mr. Korchevsky’s involvement and, if

   the government law enforcement agents are to be believed, continues to this

   day. The testimony at trial was that the companies did not feel compelled to

   notify their clients that their information had been compromised, nor was there

   any evidence of any loss of revenue to the newswires. The measure of the harm

   would to the newswires would appear to be limited to the cost of attempting to

   secure their servers, and only one company has submitted evidence of that

   expense.




                                            28
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 30 of 52 PageID #: 3821



         Bluntly stated, Mr. Korchevsky is no Bernie Madoff. Before his

   sentencing, the government filed 113 statements from Bernie Madoff’s victims,

   each one more heart-wrenching than the next. At trial nine victims testified,

   often choking back tears, describing the financial and emotional devastation

   Madoff had caused them. Conversely, Judge Chin noted that there had not

   been a single letter in support of Mr. Madoff from family or friends. In this case,

   the Court is presented with exactly the opposite situation. Hundreds of people,

   aware of Mr. Korchevsky’s conviction, have written on his behalf, literally

   begging the Court to show him mercy, and there has not been a single

   individual who has testified to being harmed by Mr. Korchevsky.

         Relying on the Guidelines table of loss, intuitively strikes the wrong

   chord. The reason is that the table is designed to apply in a securities fraud

   case where a defendant has caused real or intended loss to victims by

   defrauding them of their money. Looked at this way, the loss table serves a

   useful function in recognizing that a greater loss causes greater harm, and a

   concomitantly greater guidelines sentence. In an insider trading case, as here,

   there is no victim who suffered a loss. Relying on the table in this case

   measures culpability based on gain, but the amount of gain bears no

   connection to an identifiable harm or level of culpability; it is simply a function

   of how much money the defendant chose to invest in a stock trade and whether

   the trade turned out to be profitable. Making the results even more anomalous,

   by counting Mr. Korchevsky responsible for Dubovoy’s gains, his Guidelines

   calculation would be higher depending on how much Dubovoy invested



                                           29
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 31 of 52 PageID #: 3822



   completely without Mr. Korchevsky’s knowledge or participation. It makes Mr.

   Korchevsky more culpable for the same conduct based on the size of Mr.

   Dubovoy’s bet.

          Using either the government’s inflated figures or even a more reasonable

   lower number, the offense level does not coincide with the seriousness of the

   offense. If the Court allows the Guidelines to be the driving force behind the

   sentence, given the totality of the other § 3553(a) factors, the outcome would

   truly be perverse. As outlined below, along with Mr. Korchevsky history and

   personal characteristics, the other goals of sentencing would be met with a

   sentence that was significantly below the Guidelines range.

    IV.    A NON-CUSTODIAL SENTENCE IS APPROPRIATE, SUFFICIENT AND
               WARRANTED BY FACTORS CONTAINED IN 18 USC §3553

          Standard

          Section 3553(a) instructs sentencing courts to take a holistic approach to

   sentencing, requiring consideration of "the nature and circumstances of the

   offense," as well as "the history and characteristics of the defendant." 18 U.S.C.

   § 3553(a) (l). Moreover, when imposing sentence, § 3553(a) further mandates

   this Court to consider “the need for the sentence imposed to reflect the

   seriousness of the offense, to promote respect for the law, to provide just

   punishment for the offense; to afford adequate deterrence to criminal conduct;

   and to avoid any unwarranted sentence disparities.” The statute's overarching

   requirement is that the Court "impose a sentence sufficient but not greater

   than necessary" to accomplish the goals of sentencing.



                                           30
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 32 of 52 PageID #: 3823



         In other words, the Court must make "an individualized assessment" of

   all of the facts and circumstances. United States v. Johnson, 567 F.3d 40, 50

   (2d Cir. 2009) (internal quotation marks omitted). Such an assessment is

   particularly necessary in insider trading cases and cases involving U.S.S.G.

   2B1.1, where judges imposing sentences in this circuit have criticized the

   Guidelines for "having little to say of helpfulness to the sentencing judge,"

   Sentencing Hearing, United States v. Gupta, No. 11 Cr. 907 (JSR), (S.D.N.Y.

   Oct. 24, 2012), Tr. 9:12-17, and leading to "sometimes absurd or certainly

   unjust results," Sentencing Hearing, United States v. Newman, No. 12 Cr. 121

   (RJS), (S.D.N.Y. May 2, 2012), Tr. 50:25-51:7.

         It bears noting that the Probation Department has recognized in its

   recommendation to the Court that an analysis of the§ 3553(a) factors counsels

   in favor of imposing a sentence well below the Guidelines range in this case.

   Despite our disagreement with Probation’s ultimate sentencing

   recommendation, its underlying view that this Court should impose a

   substantial variance from the advisory guideline range receives our strong

   endorsement. Once this Court considers all of the § 3553(a) factors, the

   imposition of a non-custodial sentence is certainly “sufficient but not greater

   than necessary” to achieve the goals embodied in the statute.

         Personal History and Characteristics

         As detailed above, Mr. Korchevsky possess an extraordinary personal

   story, work ethic, kindness, and a commitment to helping those less fortunate

   than himself overcome obstacles and achieve success. In all these righteous



                                           31
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 33 of 52 PageID #: 3824



   endeavors, Mr. Korchevsky’s commitment, hard work, and compassion, was

   genuine. We respectfully submit that, as described above and in the hundreds

   of letters presented by the Court, Mr. Korchevsky, at his core, is someone who

   has tirelessly dedicated his life to his faith, his family, his congregation, and all

   others he met in his life, whom he helped spiritually, charitably and practically.

   As is evident from the discussion above, it would be hard to imagine another

   defendant who has built up record of contribution and service to others, in

   scope and duration, as much as Mr. Korchevsky. Mr. Korchevsky’s personal

   history and characteristics are truly extraordinary, and his lifetime of good

   works outweigh a sentence of incarceration that would prevent him from

   continuing to contribute in the future.

         Unlike other “white-collar defendants,” whose occupation is in the

   financial sector, but on the side, contribute in some level to charity and

   humanitarian causes, Mr. Korchevsky main occupation was charity and giving

   back to others. In connection with the religious, civic and community

   advancement for which Mr. Korchevsky is responsible, he was not a mere

   figurehead, but a true leader, who gave not just of his wallet, but of his

   seemingly endless time and unflagging energy to his community and local and

   international congregation.

         Mr. Korchevsky’s convicted conduct is inconsistent with the moral and

   law-abiding way he had lived his entire life. In other cases where a defendant’s

   convicted conduct is dramatically at odds with the defendant’s life and

   characteristics, courts have considered the defendant’s past history of good



                                             32
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 34 of 52 PageID #: 3825



   works and lack of prior convictions and imposed sentences well below the

   Guidelines range. See, e.g., United States v. Adelson, 441 F. Supp. 2d 506, 513

   (S.D.N.Y. 2006) (noting that the defendant's "exemplary" past history and

   record of good deeds weighed in favor of a significant downward deviation from

   the Guidelines); Sentencing Hearing, United States v. Collins, 07 Cr. 1170

   (LAP), (S.D.N.Y. July 15, 2013), Tr. 22:17-29:19 (describing the defendant's

   generosity and volunteerism and imposing a sentence of one year and one day,

   well below the Guidelines recommendation of life in prison); Gupta, 904 F.

   Supp. 2d at 354-55 (imposing a two-year sentence, well below the Guidelines

   range, based on the defendant's lifetime of good works and service to others).

         In fact, in Gupta, the defendant faced a Guidelines range of 78-97

   months following his conviction at trial for insider trading, but, according to

   the sentencing court, his lifetime of good works merited a significant downward

   departure. In imposing a sentence of 24 months, the sentencing court

   remarked:

                 The Court can say without exaggeration that it has never
                 encountered a defendant whose prior history suggests such
                 an extraordinary devotion, not only to humanity writ large,
                 but also to individual human beings in their times of need.
                 The Guidelines virtually ignore this measure of the man, but
                 here as elsewhere the Guidelines must take second place to
                 section 3553(a), which requires a court to take account of a
                 defendant's character in imposing sentence. And how could
                 it be otherwise, for on this day of judgment, must not one
                 judge the man as a whole?

   Id. at 354.




                                           33
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 35 of 52 PageID #: 3826



         Notably, even in pre-Booker cases, courts recognized “truly

   extraordinary” charitable and community service, and imposed sentences well

   below the then-mandatory Guidelines. See, e.g., United States v. Greene, 249 F.

   Supp. 2d 262, 264 (S.D.N.Y. 2003) (in tax fraud case, court found the

   defendant was entitled to a seven level downward departure because he had

   donated his time, not merely money, by adopting six “hard to place” orphaned

   children); United States v. Canova, 412 F.3d 331, 358-59 (2d Cir. 2005)

   (affirming downward departure based on defendant’s volunteer service with

   Marine Corps and as volunteer firefighter, as well as three recent acts of good

   samaritanism); United States v. Shuster, 331 F.3d 294, 296 (2d Cir. 2003).

         Nature and Circumstance of the offense

         Mr. Korchevsky stands before the Court for sentencing having been

   convicted after trial of serious crimes. Nevertheless, there are certain aspects of

   the offense conduct that we respectfully submit the Court should consider in

   determining the appropriate sentence. In the first place, this crime is in large

   part, victimless. This is not a case where innocent victims have suffered any

   financial losses. No evidence has been presented showing that an individual

   sustained any loss. No evidence exists even suggesting that individuals

   suffered any detriment to their retirement or pension accounts. Putting aside

   the expense of one newswire service incurred relating to cyber security, there

   was not one witness or document that established that anyone else, including

   the trader on the other end of Mr. Korchevsky’s trades suffered any cost or

   depletion of their funds. In fact, the opposite may likely hold true; the traders


                                           34
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 36 of 52 PageID #: 3827



   on the other end of Mr. Korchevsky’s transactions may have profited.

   Ironically, unlike the cases in which fraud victims line up to excoriate a

   defendant, here the only people lining up are ones that are prepared to speak

   highly of Mr. Korchevsky and emphasize his positive attributes to the Court.

           Furthermore, this was not a case involving a defendant who committed

   fraud in order to support a lavish lifestyle, spending money on shallow and

   extravagant material items. Mr. Korchevsky and his family were humble people

   who preached charity and humility, and who practiced what they preached.

   There was no evidence that Mr. Korchevsky purchased large and ostentatious

   homes. He and his family lived in a modest home that they had purchased in

   2002, long before the alleged conspiracy began. In true charitable fashion, Mr.

   Korchevsky purchased small homes for large families with children who were

   impoverished, and unable to afford a place to live that would accommodate

   them.

           Also, neither Mr. Korchevsky nor his wife possessed any luxury items

   such as cars, boats or jewelry, that sometimes accompany fraud or insider

   trading cases. As a matter of fact, Mr. Korchevsky, at of the time of the trial,

   Mr. Korchevsky owned a Toyota Avalon with 150,000 miles. His wife, Svetlana

   owned a Toyota Sienna Mini Van with 200,000 miles. They owned no jewelry

   to speak of, and no boats or anything of the kind. Mr. Korchevsky was a

   simple man living a simple life in service to his church and those less

   fortunate.




                                           35
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 37 of 52 PageID #: 3828



         Additional §3553(a) Sentencing Factors

         In addition to analyzing the relevant aspects of Mr. Korchevsky’s

   personal characteristics and history, as well as the nature and circumstance of

   the crimes for which he was convicted, § 3553(a) also directs the Court to

   consider other goals. The sentence must, “reflect the seriousness of the

   offense,” to “promote respect for the law,” “provide just punishment for the

   offense” “afford adequate deterrence to criminal conduct,” “protect the public

   from further crimes of the defendant” and “avoid unwarranted sentence

   disparities” with co-conspirators and defendants convicted of similar crimes.

   U.S.S. G. § 3553(a). These factors are addressed in turn below.

   A sentence of incarceration does not reflect the seriousness of the
   offense, promote respect for the law, or provide just punishment.

         As Mr. Korchevsky stands before the Court, it is difficult to fathom how

   this Court might impose a more severe punishment than has already been

   meted out. Of course, Mr. Korchevsky faces significant time in prison, but the

   question is, does that potential incarceration further the goals of sentencing? Is

   there some greater measure of justice, respect for the law, specific or general

   deterrence that would be achieved by locking him in a cell for period of years?

   Respectfully, the answer to those questions is “no.”

         Mr. Korchevsky started with nothing when he came to the United States,

   and through education, dedication and hard work found a vocation, finance,

   and a calling, the ministry. He built a career, a congregation, a reputation, a

   home and a family. Most all of those things are now shattered. His family



                                           36
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 38 of 52 PageID #: 3829



   remains devoted, and many of the members of his congregation have expressed

   love and support for him, but his sterling reputation is gone; he is marked with

   an indelible stain in his life as a public, religious leader. His days of travelling

   the world, preaching his faith to those in Moldova, in Kazakhstan, in the

   Ukraine are over. He is, and forever will be, a convicted felon. A lifetime of

   philanthropy, of good works, will now be seen cynically, or worse, discounted

   altogether. Financially, he and his family are in ruins, and it is unlikely he will

   ever work in securities field again. This price has been paid all before the Court

   ever considers putting him in prison.

         Mr. Korchevsky comes before this court now having already paid an

   enormous price; he has been stripped of everything that matters to him except

   his family, his faith, and the hope that at 53 years old there is hope of putting

   some of the pieces back together, of starting over. Incarceration cannot take his

   faith from him, but it can remove him from his family and all but kill his hope

   of re-building his life and of serving others in a meaningful way. Respectfully,

   that is not “just punishment.”

   A non-custodial sentence can achieve the § 3553(a) goals

         The Court can impose a just punishment on Mr. Korchevsky without

   sending him to prison. A non-custodial sentence could be fashioned that would

   address the § 3553(a) goals in a meaningful way. The financial penalties

   associated with the conviction are not insignificant. In addition, a sentence of

   probation could include home confinement and rigorous conditions such as

   community service. Additionally, home-confinement would serve to punish Mr.



                                            37
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 39 of 52 PageID #: 3830



   Korchevsky by restricting his liberty and confining him from the engaging in

   day to day activities, but not punish the blameless. It would allow him the

   ability to be present for and support his wife and young children.

         A non-custodial sentence of probation, with home confinement and

   community service will undoubtedly reflect the seriousness of the offense and

   respect for the law. Respect for the law is not does not mean fear of the law. A

   prison sentence for someone of Mr. Korchevsky’s history and character, might

   possibly engender fear of the law but not respect for it. A thoughtful, carefully

   considered sentence that does punish Mr. Korchevsky, through financial

   penalties, home restriction and community service, but does not extract harsh

   retribution, will send a message to the general community that crime has

   serious consequences, and that the particular crimes for which the jury found

   Mr. Korchevsky guilty are serious.

         Courts have recognized that in an appropriate case, and if used wisely,

   probation is a sufficiently serious punishment to satisfy the statutory mandate

   that the sentence reflect the seriousness of the offense and provide just

   punishment. See United States v. Brady, 02 Cr. 1043 (JG), 2004 WL 86414, at

   *8-9 (E.D.N.Y. Jan. 20, 2004) (probation “may be used as an alternative to

   incarceration, provided that the terms and conditions of probation can be

   fashioned so as to meet fully the statutory purposes of sentencing, including

   promoting respect for the law, providing just punishment for the offense,

   achieving general deterrence, and protecting the public from further crimes by

   the defendant”) (Quoting U.S.S.G. Manual ch. 5, pt. B, introductory cmt.);



                                           38
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 40 of 52 PageID #: 3831



   United States v. Coughlin, No. CRIM. 06-20005, 2008 WL 313099, at *5 (W.D.

   Ark. Feb. 1, 2008) (“Home detention and probation can be severe punishments,

   hugely restrictive of liberty, highly effective in the determent of crime and

   amply retributive.”). The court in Coughlin, acknowledging that white-collar

   offenses are “gravely serious and demanding of considerable punishment,”

   nonetheless found that probation and home detention could accomplish the

   goals of punishment “more effectively than imprisonment” and that “[n]ot all

   defendants must be sentenced to imprisonment to be duly punished.” Id.

   A non-custodial sentence provides “adequate deterrence to criminal
   conduct and protects the “public from further crimes”

         There is no argument that there is a need for general deterrence, but it

   has been persuasively demonstrated that the certainty of punishment, not its

   severity, provides deterrent power. See Steven N. Durlauf & Daniel S. Negin,

   Imprisonment and Crime: Can Both be Reduced?, 10 Criminology & Pub. Pol'y

   13, 37 (2011); See Valerie Wright, Sentencing Project, and Deterrence in Criminal

   Justice: Evaluating Certainty v. Severity of Punishment 8 (2010), available at

   http://www.sentencingproject. Org/doc/Deterrence% 20Briefing% 20.pdf.

   Except for the incapacitation effect of incarceration, there is little apparent

   correlation between recidivism and the length of imprisonment. Notably,

   despite the important role assigned to deterrence in criminal sentencing, “we

   do not have very solid and credible empirical evidence that deterrence through

   the imposition of criminal sanctions works very well.” Raymond Paternoster,




                                            39
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 41 of 52 PageID #: 3832



   Crimes and Punishment: How Much Do We Really Know About Criminal

   Deterrence?, 100 J. Crim. L. & Criminology 765, 766 (2010).

         Further, there is considerable evidence that general deterrence of white-

   collar defendants, like Mr. Korchevsky, is achieved by the stigma of the

   indictment itself and the imposition of any punishment, regardless of severity.

   United States v. Adelson, 441 F. Supp. 2d 506, 514 (S.D.N.Y. 2006) (“even

   relatively short sentences can have a strong deterrent effect on ‘white collar

   ‘offenders”) (citing Richard Frase, Punishment Purposes, 58 Stan. L. Rev. 67, 80

   (2005). See also Elizabeth Szockyj, Imprisoning White-Collar Criminals?, 23 S.

   Ill. U. L. J. 485, 492 (1998)); Coughlin, 2008 WL 313099, at *6 (home detention

   was “capable of deterring corporate executives like Coughlin, who cherish their

   freedom of movement and right to privacy, from engaging in conduct similar to

   Coughlin’s”).

         For many of the same reasons that a non-custodial sentence is a just

   sentence, a lengthy prison term is not necessary to “afford adequate deterrence

   to criminal conduct” 18 U.S.C. § 3553(a) (2) (B). The goal of general deterrence

   has already been satisfied by the government’s decision to bring charges

   against Mr. Korchevsky. The shame and humiliation of the well-publicized

   indictment against Mr. Korchevsky has already irreparable damaged his

   reputation, which was built over decades. Now, as a convicted felon, Mr.

   Korchevsky has already lost his position as president of the Slavic Baptist

   Ministry, and his personal savings. He will carry a felony conviction for the rest

   of his life, which will fundamentally curtail his career choices, and make many



                                           40
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 42 of 52 PageID #: 3833



   employment goals almost impossible to achieve. Mr. Korchevsky came to

   America with nothing. It took him decades of attending college, working as a

   trader and analyst in the trading sector, and building a reputation and a

   church within the Slavic Baptist Ministry. Now, with this felony conviction, he

   must start all over again. A lengthy prison term therefore is not necessary for

   specific deterrence, as he has already been punished. See United States v.

   Stewart, 590 F.3d 93, 141 (second Cir. 2009) (the “need for further deterrence

   and protection of the public is lessened because the conviction itself already

   visits substantial punishment on the defendant”) (quotations marks omitted).

         Additionally, the Court can have confidence that the conduct that led to

   Mr. Korchevsky’s conviction will not recur. This case has decimated the

   reputation that Mr. Korchevsky spent a lifetime building and has made him a

   pariah in the financial community and among securities brokerage firms. Any

   term of incarceration is not be necessary to ensure that he does not return to

   the financial world, but it will deprive him of time with his wife and his family

   and the ability to provide needed support for his young children, Anna and

   David. There is no reason to think that Mr. Korchevsky would ever have either

   the opportunity or the motivation to engage in any similar conduct in the

   remaining years of his life.

         Lastly, in weighing the need for specific deterrence, the Court should also

   strongly consider Mr. Korchevsky’s age. According to statistics collected by the

   United States Sentencing Commission, the recidivism rate among offenders

   who are age 60 or older at the time of their sentencing is 14 percent,



                                           41
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 43 of 52 PageID #: 3834



   significantly lower than any other age group. United States Sentencing

   Commission, "Recidivism among Federal Offenders: A Comprehensive

   Overview," 23 (2016) available at

   http://www.ussc.gov/sites/default/files/pdf/research-and

   publications/research-publications/2016/recidivism overview.pdf. Notably,

   when considering § 3553(a) factors, courts have declined to impose Guidelines

   sentences on defendants who are "over the age of 40, on the grounds that such

   defendants exhibit markedly lower rates of recidivism in comparison to younger

   defendants." United States v. Hernandez, No. 03-cr-1257 (RWS), 2005 WL

   1242344, at *5 (S.D.N.Y. May 24, 2005); see also United States v. Hodges, No.

   07-CR-706 (CPS), 2009 WL 366231, at *8 (E.D.N.Y. Feb. 12, 2009) (noting the

   "inverse relationship between age and recidivism" and "tak[ing] into account

   the defendant's age in fashioning his sentence"); United States v. Carmona-

   Rodriguez, No. 04 CR667 (RWS), 2005 WL 840464, at *4 (S.D.N.Y. Apr. 11,

   2005) (citing the defendant's age and low probability of recidivism as grounds

   for imposing a below-Guidelines sentence).

   A non-custodial sentence will avoid any unwarranted sentencing
   disparities

         Just as Mr. Korchevsky should not receive a sentence that overstates the

   seriousness of his offense based on a “loss” determination, he should not

   receive a sentence that is unjustifiably disparate from sentences imposed in

   other securities fraud, particularly insider trading, cases. In determining the

   correct sentence, the Court must consider “the need to avoid unwarranted

   sentenc[ing] disparities among defendants with similar records who have been

                                          42
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 44 of 52 PageID #: 3835



   found guilty of similar conduct.” 18 U.S.C. § 3553(a) (6). The Second Circuit

   has acknowledged this requirement, noting on multiple occasions that it is the

   sentencing court’s duty to impose a sentence sufficient, but not greater than

   necessary, to comply with the purpose of § 3553(a), including the need to avoid

   unwarranted sentencing disparities. See, e.g., United States v. Brennan,

   395 F.3d 59, 69 (2d Cir. 2005); United States v. Dorvee, 616 F.3d 174,182-83

   (2d Cir. 2010); United States v. Cavera, 550 F.3d 180, 188-89 (2d Cir. 2008).

         The United States Sentencing Commission compiles statistics that

   provide an important starting point for this analysis. The Commission's 2017

   Sourcebook of Federal Sentencing Statistics, available at

   https://www.ussc.gov/research/sourcebook-2017, demonstrates that,

   nationwide, only 49.1% of all sentences that year were within the applicable

   Guideline range. More important, 20.1% of all sentences were below the

   Guideline range for reasons other than a U.S.S.G. §5K motion from the

   government. Table N-2 to the 2017 Sourcebook (attached as Exhibit EE). With

   respect to Fraud cases, nationwide, the numbers are more compelling. Slightly

   less than 43% of those sentences are within the Guidelines, and 28% of

   sentences are below the Guideline range for non-§5K reasons. Table 27 to the

   2017 Sourcebook (attached as Exhibit FF).

         With those statistics in mind, the trend in the Second Circuit and the

   Eastern District is appreciably more toward lower sentences. In the Second

   Circuit, only 30.9% of all sentences are within the Guidelines, and 41.3%

   (more than twice the national average) are below the Guidelines for non-§5K



                                          43
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 45 of 52 PageID #: 3836



   reasons. (Exhibit EE). In the Eastern District, just 23% of all sentences are

   within the Guideline range; nearly 45%of all sentences are below the

   Guidelines for non-§5K reasons. Table 26 to the 2017 Sourcebook (attached as

   Exhibit GG).

         With respect to the non-§5K sentences for fraud at the national level, the

   median percent decrease from the guideline minimum attributable to

   downward departures is 50%. The median decrease when the lower sentence

   involves a downward departure and a Booker-variance is 42.7%. And when only

   a Booker-variance is involved, the median decrease is 47.8% less than the

   Guideline minimum. Tables 31A, 31B, and 31C to the 2017 Sourcebook

   (attached as Exhibit HH).

         The statistics demonstrate that a sentence below the Guideline minimum

   is common, particularly in fraud cases. Further, a review of sentences imposed

   in cases concerning securities fraud and conspiracy to commit securities fraud

   in the last 25 years also reveal that courts typically depart and vary lower,

   including in cases involving insider trading. This is true even in cases where

   the conduct at issue was objectively more serious than what the jury found Mr.

   Korchevsky guilty of (i.e. in cases where the defendant was found guilty of

   obstruction, perjury, where the economic impact of the conduct was

   significantly greater, larger losses, and where the conduct directly affected

   victims who sustained severe financial hardship). Mr. Korchevsky’s sentence

   should not be disparately higher than the sentence of a defendant who was

   convicted of even more culpable conduct.



                                           44
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 46 of 52 PageID #: 3837



           The following are a few examples of cases in which defendants who

   engaged in more egregious conduct and yet the sentencing courts imposed

   lower-that- Guidelines sentences:

       •   The defendant in United States v. Collins, 07 Cr. 1170 (LAP), (S.D.N.Y.
           July 15, 2013), an attorney, was convicted of securities fraud and
           conspiracy to commit securities fraud, money laundering, and making
           false filings with the SEC, in a $1 billion accounting fraud scheme. The
           Guidelines range was 360 months to life in prison. At sentencing, the
           Court noted Mr. Collins' exceptional history of good works and charitable
           giving, specifically acknowledging that Mr. Collins' "good deeds were not
           performed to gain status or enhance his image." Id. at Tr. 26:12-13. After
           weighing all of the statutory factors, the Court imposed a sentence of one
           year and one day, followed by two years of supervised release;

       •   In United States v. Gupta, 904 F. Supp. 2d 349 (S.D.N.Y. 2012), the
           defendant was facing a Guidelines range of 78-97 months following his
           conviction at trial for insider trading, Citing Mr. Gupta’s “lifetime of good
           works,” pursuant to §3553(a), the Court imposed a sentence of 24
           months;

       •   In United States v. Longueuil, No. 1:11-cr-00161 (S.D.N.Y. April 28,
           2011), the defendant admitted to participating in a four-year fraud
           involving a large number of participants. In addition, he admitted to
           obstruction of justice in connection with destroying a flash drive and
           hard drives that might contain evidence of his conduct. His plea
           agreement contained a presumptive Guidelines range of 46-57 months.
           The sentencing court, however, imposed a sentence of a 30 months;

       •   Executives at Computer Associates committed a $2.2 billion accounting
           fraud, dwarfing the numbers in this case, and received sentences below
           the applicable Guidelines range. United States v. Kumar, No. 04 Cr. 846
           (E.D.N.Y. Nov. 2, 2006);

       •   Executives of HealthSouth participated in a $2.7 billion accounting
           scandal, which included conspiracy to commit securities fraud. 4 Of the
           HealthSouth employees who were charged and pleaded guilty, the longest
           sentence was five years. See United States v. Owens, 2:03-cr-00131 (N.D.

   4 . See Press Release, Department of Justice, HealthSouth Founder and Former
   CEO Richard Scrushy Charged in $2.7 Billion Accounting Fraud Conspiracy
   (Nov. 4, 2003) available at
   http://www.justice.gov/opa/pr/2003/November/03_crm_603.htm.

                                             45
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 47 of 52 PageID #: 3838



          Ala. Feb. 27, 2006) (Docket Entry 35). Most of the other accused
          employees served little or no prison time.

          Even in cases in which the defendant does not plead guilty or provide

   assistance to the government, sentences in securities fraud cases are

   frequently below the Guidelines range:

      •   The defendant, a vice president at Cendant Corporation, in United States
          v. Shelton, No. 02 Cr. 264 (D. Conn. Jan. 4, 2005), was found guilty of
          conspiracy to commit securities fraud and filing false statements with the
          SEC. When the fraud was reported, Cendant’s market value dropped $14
          billion in one day. The Guidelines range was 151-188 months. The court
          sentenced the defendant to 120 months;

      •   In United States v. Rosoff, No. 97 Cr. 336 (S.D.N.Y. 1999), Rosoff was
          convicted of conspiracy, securities fraud, obstruction and making false
          statements. The amount of restitution was determined to be $650 million
          dollars, and the court imposed a sentence of 87 months;

      •   In United States v. McDermott, No. 00 Cr. 61 (S.D.N.Y. April 27, 2000),
          the defendant went to trial and was convicted of trading based on
          material nonpublic information, while he was President, Chairman, and
          CEO of a financial services firm. The Guidelines range was over 20
          months but the court, based on McDermott’s family circumstances, his
          exemplary community service, and acts of kindness, sentenced him to
          eight months in prison;

      •   In United States v. Parris, 573 F. Supp. 2d 744 (E.D.N.Y. 2008), the two
          defendants were convicted of conspiracy to commit securities fraud, six
          counts of securities fraud, conspiracy to commit witness tampering, and
          obstruction. The court declined to impose the Guidelines sentence of 360
          months to life, finding that such a severe sentence was not “sensible” in
          light of the conduct and was, therefore, not “realistic.” Id. at 751. Citing
          United States v. Adelson, 441 F. Supp. 2d 506 (S.D.N.Y. 2006), the court
          noted that the conduct in the Enron, WorldCom, and Computer
          Associates cases wreaked “unimaginable losses on major corporations
          and, in particular, on their companies’ employees and stockholders,
          many of whom lost their pensions and were financially ruined.” Id. at
          746. The court acknowledged that the sentences in those cases were less
          than the low end of the Guidelines facing the defendants before it, 360
          months to life. The court imposed a sentence of 60 months;




                                            46
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 48 of 52 PageID #: 3839



      •   The defendant in United States v. Butler was convicted of conspiracy to
          commit securities fraud, securities fraud, and wire fraud. 264 F.R.D. 37
          (E.D.N.Y. 2010). The government asserted that the applicable Guidelines
          range was life imprisonment. Even though the court explicitly stated
          that, the defendant’s actions had a “severe” impact on the international
          short- and long-term securities markets, caused “vast damages,” and
          “laid bare the pernicious and pervasive culture of corruption in the
          financial services industry,” it found that a sentence of 60 months was
          appropriate because the defendant’s family would benefit from the
          defendant’s presence at home, both financially and psychologically and
          the defendant’s had a high probability of rehabilitation.

          In Mr. Korchevsky’s case, as in these examples, if the court adopts the

   government’s gain amount, then the Guidelines calculation would not only

   overstate the seriousness of offense, such a sentence would also be disparately

   higher than sentences imposed in other securities fraud cases in this

   jurisdiction and elsewhere, even those cases involving greater harm than in Mr.

   Korchevsky’s case. Consequently, a Guidelines sentence would be in

   contravention of § 3553(a)(6). Based on the review of this subset of cases, full

   Guidelines sentences appear to be the exception rather than the rule.

                V.   A RESTITUTION ORDER IS INAPPLICABLE

          Restitution in this matter is governed by 18 U.S.C. § 3663A et seq.

   ("MVRA"). Under the MVRA, "a court's power to order restitution is limited to

   actual loss." United States v. Carboni, 204 F.3d 39, 47 (2d Cir. 2000). Thus, the

   government may only seek restitution for the victims' losses "directly caused by

   the conduct composing the offense of conviction." United States v. Silkowski, 32

   F.3d 682, 689 (2d Cir. 1994). Indeed, the MVRA applies only when "an

   identifiable victim or victims has suffered a physical injury or pecuniary loss."

   18 U.S.C. § 3663A(c)



                                           47
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 49 of 52 PageID #: 3840



   (I)(B). Accordingly, "even where a defendant's complex fraud scheme results in

   many victims whose identities and losses are difficult to ascertain, the district

   court should identify the victims and their actual losses prior to imposing

   restitution under the MYRA." United States v. Catoggio, 326 F.3d 323, 329 (2d

   Cir. 2003).

         In Catoggio, the Second Circuit vacated the lower court's restitution

   order that was not based on an "accurate" figure of the victims' losses in that

   case. Finally, in seeking restitution, the government bears the burden of

   proving the amount of loss sustained by the victim resulting from the offense

   by a preponderance of the evidence. 18 U.S.C. § 3664(e).

         Recently, the Supreme Court, in Lagos v. United States, 138 S. Ct. 1684,

   201 L. Ed. 2d 1 (2018), further clarified that in cases, including those of fraud

   and deceit, in which a “victim” engaging in a private investigation, the victim is

   not entitled to restitution for that expense. The Court concluded “that the

   words ‘investigation’ and ‘proceedings’ in the Mandatory Victims Restitution

   Act refer to government investigations and criminal proceedings.” Id. at

   1690 (emphasis added).

         In this case, the PSR has indicated only one claim for restitution.

   Business Wire submitted an affidavit claiming a “loss” of $1,265,767 related to

   this matter. This amount however falls outside the scope of the MVRA.

         During trial, the Manager of Systems Engineering at the time of the

   intrusion, Robert Soares, testified that the company became aware of an

   intrusion on May 19, 2015 “through an internal cybersecurity employee.” (Trial



                                           48
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 50 of 52 PageID #: 3841



   Transcript 1372, 1385). On the next day, May 20, 2015, Business Wire

   privately engaged a cybersecurity firm, Fidelis, to investigate. (Trial Transcript

   1385). Fidelis worked with Business Wire to investigate and “maintain their

   security.” (Trial Transcript 1386). In fact, the remediation steps took place

   “immediately.” (Trial Transcript 1375). The government was not involved in this

   investigation until after it was completed. 5 Under the clear holding in Lagos,

   the cost of this private investigation is not covered by the MVRA.

         Apart from this single affidavit from Business Wire, the government has

   not, and cannot, demonstrate that any victims suffered any actual loss. As

   such, Mr. Korchevsky should not be assessed a restitution penalty.

                               VI.   CONCLUSION

         If this is a case about numbers, then perhaps the Court can forgo

   consideration of the § 3553(a) factors, the stated goals of sentencing and

   simply find that the crush of tens of thousands of pages trial exhibits

   overwhelms a few hundred letters from those whose lives Mr. Korchevsky has

   touched. Perhaps the allegations of millions of dollars made in trades carries

   more weight than the good accomplished by dozens upon dozens of acts of

   generosity, of selflessness. Perhaps the need to make a sentencing-statement in

   response to the hundreds of people outraged at the existence of unrelated

   Russian hackers deserves more consideration that the pain and brokenness of

   16 year-old girl or a 12 year-old boy’s need to have “more grand memories with



   5 Government 3500-RS-7, indicates that government only obtained the
   information in the fidelis report after the fact, when it had been completed.

                                           49
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 51 of 52 PageID #: 3842



   his dad.” Respectfully, since Booker, the law allows for, indeed calls for,

   something more.

         The Court is presented with a simple but almost impossible task. The

   Court must acknowledge that “implicit in the requirement of individualized

   sentencing is the categorical imperative that no person may be used merely as

   an instrument of social policy, that human beings are to be treated not simply

   as means to a social end like deterrence, but also and always-as ends in

   themselves.” United States v. Barker, 771 F.2d 1362, 1368–69 (9th Cir. 1985).

   The Court must, of course, look at the factors, the goals of sentencing, but

   then, we might suggest that this must be set to the side, and the human being

   must be considered: What good has Vitaly Korchevsky done with his life? What

   harm has he committed? What good might he have left to do?

         Central to Vitaly Korchevsky’s faith are the tenets of mercy, forgiveness

   and grace. Indeed, the scores of letters from his congregants reflect this, often

   literally begging the Court to show him mercy. While it is not the province of

   the Court to offer forgiveness, and mercy is more commonly called leniency,

   those voices point the Court to the overwhelming question that has permeated

   the pages of this submission: What is just?

         It is respectfully submitted that fidelity to the law is not achieved, nor is

   the world a better place, with Vitaly Korchevsky in prison, and we would

   request that the Court impose a non-custodial sentence.




                                            50
Case 1:15-cr-00381-RJD-RER Document 371 Filed 12/14/18 Page 52 of 52 PageID #: 3843



                                RESPECTFULLY SUBMITTED.


         Dated: December 14, 2018.




                                             SULLIVAN & BRILL, LLP
                                             Attorneys for Defendant,
                                             VITALY KORCHEVSKY

                                             By: s/

                                                  Steven Brill
                                                  James Healy
                                                  Rachel Brill




                                        51
